DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/18/2022 has been entered. Claims 1, 6, and 14 have been amended. Claims 1-18 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome the claim objections and rejections set forth under 35 U.S.C. § 103 in the Non-Final Office Action mailed on 1/19/2022. However, upon an updated search following the claim amendments, Examiner found new grounds of rejection based on existing prior art and the prior art of record. Further, Applicant’s amendment for claim 14 did not overcome the prior rejection under 35 U.S.C. § 112. Examiner will attempt to provide more detail below to facilitate patent prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a plurality of wings of the rotorcraft" in line 3 of the claim.  Claims 1 and 13 of which claim 14 is dependent fails to teach the limitation that the rotorcraft comprises a plurality of wings. There is insufficient antecedent basis for this limitation in the claim. Claims 15-18 which are dependent on claim 14 are subsequently rejected.
Examiner’s note: Use of the phrase “the rotorcraft of claim #, further comprising a plurality of wings; wherein” will clarify the record that the rotorcraft has additional claimed physical limitations (the plurality of wings) that are operable with other aspects of the aircraft. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dequin et al. (US Patent No. 6123291).
Regarding claim 1, Dequin teaches a rotorcraft (Figure 1), comprising: a tail boom (Figure 1); a tail rotor carried by the tail boom (Figure 1, element R2) a horizontal stabilizer carried by the tail boom (Figure 1, element E), the horizontal stabilizer comprising a leading edge and the leading edge being movable about an axis of rotation relative to the tail boom (Col. 5, lines 3-26); and a horizontal stabilizer control system (Figure 1). Dequin specifically fails to teach the control system configured to control the horizontal stabilizer to at least one of move the rotorcraft into a minimum drag position, maintain the aircraft in a minimum drag position, efficiently achieve a maneuver, enter efficient autorotation, and maintain efficient autorotation, but Col. 4, lines 14-45 teach the use of a calculation unit as a part of Dequin’s control system capable of determining temperature, speed, load factors, altitude, and vertical speed of the aircraft and subsequently actuating surfaces in reference to pre-programmed control commands. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Dequin’s control system may be configured to control the horizontal stabilizer such that it may operate in a minimum drag position or to efficiently achieve a maneuver.

Claim(s) 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dequin et al. (US Patent No. 6123291) in view of Eglin (US 20160090176 A1).
Regarding claim 2, Dequin teaches the invention discussed in claim 1, but fails to specifically teach wherein the horizontal stabilizer control system is configured to recognize forward flight of the rotorcraft. However, Eglin teaches a control system for a movable horizontal stabilizer for a rotorcraft that is configured to recognize forward flight of the aircraft (Abstract. ¶ [0093-0104]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the control system of Dequin by incorporating the teachings of Eglin in order to measure the forward speed of the rotorcraft and determine the appropriate position of the movable airfoil surface (as taught in ¶ [0093-0104] of Eglin).
Regarding claim 3, Dequin as modified by Eglin teaches the invention discussed in claim 2, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position for a minimum drag position of the rotorcraft. While Eglin does not specifically state the use of a query table, one of ordinary skill in the art can appreciate that storage of predetermined output instructions for a horizontal stabilizer position based on a given input signal (as discussed in ¶ [0093-0096] of Eglin) operates in a manner comparable to if not identical to a lookup table, and would be obvious prior to the effective filing date. Additionally, Eglin fails to specifically mention the minimum drag position of the rotorcraft. However, Eglin indicates that the control system is capable of moving an airfoil surface in order to maximize the aerodynamic effect of the airfoil member (¶ [0069]). One of ordinary skill in the art can appreciate that minimization of drag is a factor in maximizing the aerodynamic effect of a member, and would be obvious to one of ordinary skill in the art prior to the effective filing date.
Regarding claim 4, Dequin as modified by Eglin teaches the invention discussed in claim 3, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position (¶ [0076-0078] of Eglin).
Regarding claim 5, Dequin as modified by Eglin teaches the invention discussed in claim 4, wherein the horizontal stabilizer control system is configured to receive information indicative of an actual or predicted instability or disturbance of the rotorcraft from the minimum drag position (¶[0055] of Eglin points out that their control system and horizontal stabilizer were developed specifically to reduce the tail fin blocking and attitude hump phenomena, which both constitute actual and predictable instabilities or disturbances outlined in ¶ [0019-0029] of Eglin).  
Regarding claim 6, Dequin as modified by Eglin teaches the invention discussed in claim 5, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position (Examiner believes the response to claim 3 satisfies this limitation) for counteracting the actual or predicted deviation of the rotorcraft from the minimum drag position (Examiner believes the response to claim 5 satisfies this limitation).
Regarding claim 7, Dequin as modified by Eglin teaches the invention discussed in claim 6, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to deviate from the predetermined horizontal stabilizer position associated with the minimum drag position to counteract or prevent the actual or predicted deviation of the rotorcraft from the minimum drag position, respectively (Examiner believes the responses to claim 1 and 2 satisfy the physical limitations of this claim. Further, ¶ [0055] of Eglin points out that their control system and horizontal stabilizer were developed specifically to reduce the tail fin blocking and attitude hump phenomena, which both constitute actual and predictable instabilities or disturbances outlined in ¶ [0019-0029] of Eglin. Additionally, ¶ [0076-0078] of Eglin specifically notes the use of an actuator paired with the control system to move the horizontal stabilizer).
Regarding claim 8, Dequin teaches the invention discussed in claim 1, but fails to specifically teach wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer to provide a minimum drag position of the rotorcraft. However, Eglin teaches a control system that is capable of moving an airfoil surface in order to maximize the aerodynamic effect of the airfoil member (¶ [0069]). One of ordinary skill in the art can appreciate that minimization of drag is a factor in maximizing the aerodynamic effect of a member. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dequin’s horizontal tail control system by incorporating the teachings of Eglin such that Dequin’s rotorcraft could move their airfoil surface to maximize the aerodynamic effect of the horizontal tail (as taught by Eglin). 
Regarding claim 9, Dequin as modified by Eglin teaches the invention discussed in claim 8, wherein the horizontal stabilizer control system is configured to temporarily base control of the horizontal stabilizer position on supporting efficient maneuvering rather than minimum drag (Dequin’s abstract teaches the use of the control system to control the pitch of the aircraft. As such, the horizontal stabilizer system may be considered so configurable as the aircraft is physically capable of maneuvering or achieving minimum drag). 
Regarding claim 10, Dequin as modified by Eglin teaches the invention discussed in claim 9, wherein the horizontal stabilizer control system is configured to return control of the horizontal stabilizer position to support a minimum drag position of the rotorcraft instead of efficient maneuvering of the rotorcraft (Examiner believes the responses to claims 3 and 9 satisfy the physical limitations presented in this claim).
Regarding claim 11, Dequin as modified by Eglin teaches the invention discussed in claim 10, wherein the horizontal stabilizer control system is configured to recognize a return to substantially level fast forward flight (¶ [0060] of Eglin teaches the control system connected to the mover system to position the movable airfoil surface in a refracted position when the rotor craft has a forward speed less than a first speed threshold, and in an extended position when the rotorcraft has a forward speed greater than a second speed threshold).
Regarding claim 12, Dequin as modified by Eglin teaches the invention discussed in claim 11, wherein the horizontal stabilizer control system is configured to resume controlling the horizontal stabilizer position to achieve a minimum drag position of the rotorcraft (Examiner believes the responses to claims 3, 9, and 11 satisfy the physical limitations presented in this claim).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dequin et al. (US Patent No. 6123291) in view of  Connaulte et al. (US 20140054411 A1).
Regarding claim 13, Dequin teaches the invention discussed in claim 1, but fails to specifically teach wherein the horizontal stabilizer control system is configured to receive information indicative of a need to enter an autorotation descent. However, control systems capable of monitoring information indicative of a need to enter an autorotation descent are well known in the art as is witnessed by the abstract of Connaulte. Further, Dequin’s control system comprises all of the requisite monitoring parameters that would indicate whether or not the aircraft needed to enter autorotation (Col. 4, lines 14-45 teach the use of a calculation unit as a part of Dequin’s control system capable of determining temperature, speed, load factors, altitude, and vertical speed of the aircraft). It would have been obvious to one of ordinary skill in the art prior to the effective date to specify that Dequin’s control system could monitor the parameters required to indicate a need of entering autorotation. 

Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dequin et al. (US Patent No. 6123291) in view of Eglin (US 20160090176 A1), and in further view of Connaulte et al. (US 20140054411 A1).
Regarding claim 14, Dequin in view of Connaulte teaches the invention discussed in claim 13, but fails to teach wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position for minimizing lift generated by a plurality of wings of the rotorcraft during autorotation and maximizing airflow to a main rotor system of the rotorcraft. Dequin does teach use of the control system to affect the lift of the horizontal stabilizers, which may be construed as a plurality of wings, in response to commands from the control system (abstract). Further, Eglin teaches the use of a control system capable of  storing predetermined output instructions for a horizontal stabilizer position based on a given input signal (as discussed in ¶ [0093-0096] of Eglin). Additionally, it is well known in the art that for a pilot to operate an aircraft in autorotation, airflow into the main rotor needs to be maximized during the descent to generate lift and provide a braking source for a descending rotorcraft (as is witnessed in ¶ [0013] of Connaulte).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Dequin’s control system by incorporating the teachings of Eglin such that the horizontal stabilizers are capable of querying a lookup table for a predetermined horizontal stabilizer position based on the requisite piloting circumstance. 
Regarding claim 15, Dequin as modified by Eglin teaches the invention discussed in claim 14, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position (¶ [0076-0078] of Eglin) for minimizing lift generated by the wings and maximizing airflow to the main rotor system (Eglin teaches the physical limitations of the claim and can be considered so configurable as autorotation is well known in the art).
Regarding claim 16, Dequin as modified by Eglin teaches the invention discussed in claim 15, wherein the horizontal stabilizer control system is configured to, after entering autorotation, receive information indicative of an actual or predicted deviation from the minimized wing lift position of the rotorcraft (Col. 4, lines 14-45 teach the use of a calculation unit as a part of Dequin’s control system capable of determining temperature, speed, load factors, altitude, and vertical speed of the aircraft. ¶[0055] of Eglin points out that their control system and horizontal stabilizer were developed specifically to reduce the tail fin blocking and attitude hump phenomena, which both constitute actual and predictable instabilities or disturbances outlined in ¶ [0019-0029] of Eglin. This demonstrates Eglin’s control system was specifically designed to receive information indicative of an actual or predicted deviation from the movable surface position and could be configured as such while the aircraft was in autorotation). 
Regarding claim 17, Dequin as modified by Eglin teaches the invention discussed in claim 16, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position for minimizing lift generated by the wings during autorotation and maximizing airflow to the main rotor system (Examiner believes the responses to claims 14-16 satisfy the limitations of this claim).
Regarding claim 18, Dequin as modified by Eglin teaches the invention discussed in claim 17, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position for minimizing lift generated by the wings and maximizing airflow to the main rotor system (Examiner believes the responses to claims 14-17 satisfy the limitations of this claim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
FAA Helicopter Instructor’s Handbook (2012) as further evidence of autorotation as a known technique in the art.  
FAA Rotorcraft Flying Handbook (2000) as evidence of autorotation as a known capability required for helicopter certification in the United States. 
Morel (EP 3091413 A1)- Control system for horizontal stabilizer with respect to the hump phenomenon. 
Buro (EP 2799331 A1)- Control system for horizontal stabilizer with respect to the hump phenomenon.
Accashian (US Patent No. 3706432) – Controllable horizontal stabilizer for a rotorcraft

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644